Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of PCT/JP2018/000856, filed 01/15/2018; which has foreign priority claimed to foreign application filed in JAPAN as:
-  JAPAN 	2017-012485, filed on 01/26/2017.
2)	The drawings are objected to because figure(s) 25 should be designated by a legend such as -- PRIOR ART -- since only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5)	Claims 1-3 are rejected under 35 U.S.C. 103 as being 
NAGANO et al (JP-2008-233706).
NAGANO et al discloses an optical unit, as claimed in claim 1, comprises a first optical device holding body that is sleeve-shaped and includes a first holding portion configured to hold therein at least one first optical device, a first fitting portion extending from the first holding portion (Figures 1-4, optical system holder 31c and a laser holder 30 at the top), a second optical device holding body that is sleeve-shaped and includes a second holding portion configured to hold therein at least one second optical device, and a second fitting portion extending from the second holding portion (Figures 1-4, optical system holder 31b and a laser holder 30 at the bottom), wherein the first fitting portion and the second fitting portion are fitted together and fixed by welding an overlapping portion between the first fitting portion and the second fitting portion, a welded portion that is melted and solidified over the first fitting portion and the second fitting portion in the overlapping portion outside a region in an optical axis direction of the optical unit between a holding surface that is a surface passing through the first holding portion and perpendicular to an optical axis of the optical unit and a holding surface that is a surface passing through the second holding portion and perpendicular to the optical axis (Figures 1-4, and paragraphs [0048] to [0085], the 3 YAG laser welding machines 44 at 30c, figure 1, for welding 30 and 31 together), except to specifically show that the 
As to claim 2, since the power of laser welding machine is controllable, the weld widths can be set at any desirable ranges.
As to claim 3, it would have been obvious to extend the welding portion from outermost peripheral side to innermost peripheral side since this technique is old and well known in the art as taught by conventional optical unit of figure 25 of the disclosure.
6)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and 
37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
April 6, 2021